Tilson, Judge:
This appeal has been submitted for decision upon a stipulation to the effect that the issue herein and the issue in United States v. Kohlberg, Reap. Dec. 5006 is the same; that the value or price at or about the date of exportation of the involved merchandise at which .such or similar merchandise was freely offered for sale to all *956purchasers in the principal markets of the country of exportation, in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the act of 1930, is the appraised value, less any amount added under-duress, and that there was no higher foreign value.
On the agreed facts I find the proper dutiable export value of the merchandise covered by this appeal to be the value found by the-appraiser, less any amount added under duress. Judgment will be-rendered accordingly.